                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WAUSAU UNDERWRITERS
INSURANCE COMPANY,

                   Plaintiff,                 CASE NO. 15-12954

vs.                                           HON. GEORGE CARAM STEEH

RELIABLE TRANSPORTATION
SPECIALISTS, INC., AMARILD
USHE and BURT HOLT,

              Defendants.
____________________________/

                  ORDER DENYING PLAINTIFF’S MOTION
                  FOR SUMMARY JUDGMENT [DOC. 145]

      This case stems from an underlying lawsuit (the AHolt Litigation@) filed

by Burt Holt against Reliable Transportation Specialists (“Reliable”),

Amarild Ushe, and Containerport Group Inc., related to injuries sustained

by Holt when he was struck by a tractor trailer operated by Ushe. The Holt

Litigation proceeded to trial and Holt obtained a verdict against defendants

Reliable and Ushe in the amount of $8,735,142.35.1 Defendants took the

position that Wausau Underwriters Insurance Company (AWausau@) is



1
 The total verdict was $22,616,669. After necessary reductions were made, the total
award against Reliable and Ushe was $8,735,142.35 and the total award against
Containerport Group Inc. was $6,919,164.13.
responsible to pay the entire amount of the judgment against them,

including that part of the judgment exceeding Wausau’s $1,000,000 limit of

insurance under the Policy issued to Reliable.

      The present litigation arises out of plaintiff Wausau’s declaratory

judgment complaint seeking a declaration from this court that it is

responsible for no more than the policy limit under the commercial

insurance policy issued to Reliable and that defendants are precluded from

asserting any claim for bad faith with respect to the Holt Litigation.

Wausau initiated its declaratory judgment action against Reliable, Ushe

and Holt while the underlying verdict was being appealed by Reliable and

Ushe.

        Reliable and Ushe filed counterclaims for breach of contract and tort,

alleging that Wausau acted in bad faith against its insured by refusing to

negotiate a settlement within the policy limits in the Holt Litigation. The tort

count has been dismissed, leaving the breach of contract / duty of good

faith and fair dealing claim asserted against Wausau. The matter is

presently before the court on Wausau’s motion for summary judgment.

Wausau argues there is no issue of material fact that it did not act in bad

faith in its settlement negotiations with Holt’s counsel. A second issue




                                      -2-
argued by Wausau is the proper measure of damages recoverable in the

event an insurer is found liable for bad faith failure to settle.

      The court is familiar with the case and has read the pleadings filed by

both sides. The court does not believe that it would benefit from oral

argument in this matter and is therefore deciding the motions on the briefs.

L.R. 7.1(f)(2).

I.     Statement of Facts

      There is a long record of Wausau’s evaluation of the potential value

of the Holt Litigation, as well as its potential exposure. At the pre-trial

stage, defense counsel believed that at least 50% of any liability rested with

Holt for entering the insured’s driving lane and for being distracted by

talking on his cell phone. The driver, Ushe, drove straight forward and

stayed in his lane. There was a witness who confirmed he was talking to

Holt on the phone at the time of the accident. Holt was not expected to be

a credible witness. As for the weaknesses of the defense case, the

defense recognized that Ushe knew Holt was walking around in the area of

his truck and was likely distracted on his cell phone. In addition, the

defense was concerned about Ushe not relating to a jury because he did

not speak English and required the use of a translator. The defense

identified the strongest aspect of plaintiff’s case to be damages, which


                                       -3-
included physical and mental issues that significantly impacted Holt’s life

after the accident.

      Wausau first retained Michigan staff attorney Gregory Light to defend

Reliable. In March of 2013, Light opined that liability favored Reliable.

Case evaluation on May 13, 2013 valued the case at $750,000, which Light

believed to be excessive, and which both sides rejected.

      On July 26, 2013, attorney Terry Lynch, manager of the Michigan

staff legal office, opined in a telephone conference with Wausau employees

Brian Diericks and Michael Ray that the full verdict value was up to

$2,000,000 and that there was only $1,000,000 in coverage. Lynch

explained that when there are significant damages, juries have a hard time

separating liability from damages. Lynch recommended that Wausau

settle for up to the $750,000 case evaluation. On August 7, 2013 Reliable

was advised that Holt’s settlement demands of $3,000,000 exceeded policy

limits. Reliable retained its own counsel, attorney Tom Schulte, who on

November 14, 2013 demanded, for the first of what would be many times,

that Wausau settle the case within policy limits.

      Wausau reassigned the case to Mike Batalucco, who in April 2014 re-

evaluated the case after becoming aware that Holt had back surgery

resulting from the accident. He valued the case at a likely verdict of


                                     -4-
$1,500,000 to $3,000,000. Mr. Schulte testified that he was never given

Lynch’s or Batalucco’s assessments of the case (Schulte dep., p. 20)

      Wausau then reassigned the case to outside counsel Richard Joslin,

who handled the case from April 2014 through trial in June 2015. When

Joslin first came to the case his opinion was that there was a strong

defense, that there will be a finding of comparative negligence, that

Reliable had a 70-75% chance of obtaining a verdict in its favor, and that in

his view, the maximum expected verdict was $2,000,000. Joslin estimated

the settlement value of the case was in the $300,000 to $500,000 range.

In Joslin’s Pre-Trial Report, dated December 2, 2014, his evaluation of the

case remained relatively consistent.

      Claims personnel at Wausau held a roundtable to discuss strategy as

well as reserve and settlement authority on October 13, 2014. The

discussion centered on the second case evaluation award of $1,000,000

(on September 22, 2014). There was agreement that the award should be

rejected.

      A settlement conference was held with trial court Judge Kathleen

MacDonald on November 3, 2014. Wausau extended an offer of $50,000

to settle on behalf of Reliable, to which Holt did not respond. A second

offer of $175,000 was rejected without a counter-offer. A second


                                       -5-
settlement conference was held January 30, 2015 with Judge MacDonald.

Holt initially demanded $2,000,000, but then dropped his demand to

$750,000. Wausau countered with an offer of $250,000 which was not

accepted. Joslin reported to Wausau that Holt’s counsel stated after the

conference that his demand against Reliable was $2,000,000, and the

Judge was wrong when she stated it was $750,000.

     Trial was set for May 15, 2015, and in the interim Wausau attempted

to negotiate a high-low arrangement on behalf of Reliable. Mr. Diericks

obtained authority to offer $1,000,000 as the high, and on April 23, 2015 he

offered a high-low of $150,000/$1,000,000. Holt’s counsel rejected. On

May 15, 2015, Judge MacDonald held a settlement conference where

Holt’s final demand was $790,000 and Reliable’s highest offer was

$470,000.

     The case proceeded to trial on May 18, 2015. Wausau sent a field

investigator to trial to observe the proceedings and to send daily updates.

However, responsibility for providing recommendations regarding value or

settlement were reserved for attorney Joslin.

     Jacob Sievers, the dispatcher who spoke to Mr. Holt many times

each day, testified on May 19, 2015. He explained that prior to the

accident Holt was always happy – in fact his nickname in the office was


                                    -6-
“Happy” – and he never complained or missed a day of work. After the

accident he was depressed and unrecognizable. Sievers also testified that

Ushe should not have moved his truck if he knew that someone was next to

it. Wausau’s investigator reported that Sievers was honest and his

emotional impact on the jury could be high.

      Mr. Ushe testified on May 19 and 20, 2015. By all accounts, Ushe’s

testimony did not go well for the defense. Ushe testified it was his job to

see anyone who was in his mirror’s view, and on that day he failed to see

Holt standing between the trucks. This was a concern raised at the outset

of the case by Mr. Lynch, as well as in the pre-trial reports of Joslin (Exhibit

U, December 2, 2014) and Diericks (Exhibit T, December 9, 2014).

      Wausau adjusted its evaluation of the likely allocation of liability,

increasing the apportioned fault that would be assessed against Reliable.

Diericks reevaluated the case and determined it had a value of $875,000.

Despite that figure, on May 21, 2015, Diericks only asked for and obtained

settlement authority up to $790,000, which was plaintiff’s demand before

trial started. Wausau decided to wait until after Holt testified to make an

offer. Trial was adjourned due to the death of one of the lawyer’s family

members and did not resume until June 1, 2015.




                                      -7-
      Judge MacDonald recalled Ushe’s testimony “vividly” and believed

that Ushe was the worst witness she had ever seen on the witness stand.

She “couldn’t believe they were going to go forward” with their defense

because the testimony “was an admission of liability by their own driver.”

(MacDonald dep., pp. 14-15, 22)

      After hearing Ushe’s testimony, Judge MacDonald tried again to

settle the case. Holt’s attorney, Ven Johnson, confirms MacDonald’s

account that she persuaded Johnson to agree to accept Reliable’s full

policy limit if it was offered. (MacDonald dep., p. 16; Johnson dep., p. 58).

MacDonald then spoke to Joslin and told him to get authority to settle the

case for policy limits. On May 22, 2015 Joslin sent a report to Diericks and

Ray, informing them that Judge MacDonald told him Holt would settle for

policy limits, but that Holt’s counsel stated he would settle the case for

$1,200,000 and would agree to a high-low of $900,000/$1,500,000. An

email from Schultz to Wausau on May 22 demanded that Wausau settle

within policy limits which he identified as the figure Judge MacDonald

represented plaintiff would accept.

       On May 25, 2015 Joslin, who was the only observer at trial with

regard to value, updated his estimated judgment value to $2,700,000 to

$3,000,000. Joslin recounted Holt’s surgeries and Sievers’ testimony


                                      -8-
regarding the impact the accident had on Holt’s personality. At this time,

Wausau and Holt went back and forth with high-low agreements, ending

with Holt demanding $800,000/$1,200,000 and Wausau countering with

$500,000/$1,100,000. Reliable agreed to contribute the additional

$100,000 to the high on Wausau’s last offer. Holt rejected the offer.

      If Joslin’s last valuation had been used to determine the settlement

value of the case, Diericks testified that using its computer evaluation

program, Wausau would have arrived at a number between $1,300,000

and $1,500,000 in exposure. This was not done, however, and nobody at

Wausau asked for more settlement authority.

      On June 5, 2015, Diericks emailed Ven Johnson and offered

$630,000 to settle the case. This offer was rejected. On June 8, after the

close of evidence, Diericks offered $790,000. Holt rejected. Closing

arguments took place on June 9 with plaintiff requested more than

$40,000,000 in damages from the jury. Before the jury began to deliberate

Wausau offered the full policy limit of $1,000,000. Plaintiff did not respond

before the jury reached a verdict.




                                     -9-
II.   Bad Faith Failure to Settle

      A. Legal Standard

      The Michigan Supreme Court defined “bad faith” for purposes of jury

instructions as “arbitrary, reckless, indifferent, or intentional disregard of the

interests of the person owed a duty.” Commercial Union Ins. Co. v. Liberty

Mut. Ins. Co., 426 Mich. 127, 136 (1986). “If the insurer is motivated by a

selfish purpose or by a desire to protect its own interests at the expense of

its insured’s interests, bad faith exists, even though the insurer’s actions

were not actually dishonest or fraudulent. Id. at 137. The court listed

factors which the factfinder can take into account in deciding whether or not

a defendant acted in bad faith. Id. The factors relevant to the present

case include:

      1. Failure to keep the insured fully informed of all developments in
         the claim or suit that could reasonably affect the interests of the
         insured,
      2. Failure to accept a reasonable compromise offer of settlement
         when the facts of the case or claim indicate obvious liability and
         serious injury,
      3. Rejection of a reasonable offer of settlement within the policy
         limits,
      4. Undue delay in accepting a reasonable offer to settle a potentially
         dangerous case within the policy limits where the verdict potential
         is high, and
      5. Disregarding the advice or recommendation of an adjuster or
         attorney.

Id. at 138-39.


                                      - 10 -
      The court emphasized that the insurer’s conduct is to be considered

under the circumstances existing at the time it was undertaken. The

eventual outcome is not to be considered, as “[i]t must be remembered that

if bad faith exists in a given situation, it arose upon the occurrence of the

acts in question; bad faith does not arise at some later date as a result of

an unsuccessful day in court.” Id. at 139.

      In a concurring opinion, Justice Levin focused on the importance of

context where a jury is asked to determine terms such as “arbitrary”,

“reckless”, “indifferent”, or “intentional” conduct as the basis of a finding of

bad faith. He pointed out that conduct may qualify as “intentional

disregard”, though it does not rise to the level of bad faith:

      An insurer may properly put its interests ahead of the interests
      of the insured, and thus intentionally disregard the interests of
      the insured; it may act out of a ‘selfish purpose or by a desire to
      protect its own interests at the expense of its insured’s interest,’
      as long as it does not act in bad faith. If an insurer could not in
      any circumstance place its interests ahead of those of its
      insured, if it is obliged in all circumstances to subordinate its
      interests to the interests of its insured, then an insurer would be
      obligated in all cases to pay policy limits lest it expose the
      insured to any risk whatsoever of a judgment in excess of policy
      limits.

Id. at 141 (footnote omitted).




                                      - 11 -
      B. Analysis

      Without limiting the evidence that the parties can offer at trial, the

court focuses on the facts as they existed at the time of trial in the

underlying case. By the third day of trial, when Sievers and Ushe had

testified, there is evidence from which a factfinder could conclude that

Wausau should have been aware that the case warranted a policy limits

settlement. Joslin was Wausau’s attorney and only observer in the

courtroom for purposes of case value. At this point in the trial, Joslin told

Wausau that Holt’s physical injuries were worse than expected, that his

emotional damages were worse than expected, and that his witnesses had

been very effective. Furthermore, Ushe had admitted liability on the stand,

defendants offered no competing medical evidence, and Judge MacDonald

strongly recommended settlement at policy limits.

      At this point Joslin believed the case had a value of up to $3,000,000.

If this figure was used in Wausau’s settlement evaluation program, Diericks

explained that the value of the case would have been $1,300,000 to

$1,500,000. However, despite having a week off of trial, Joslin’s valuation

does not appear to have been considered. Nor did Diericks ask for

settlement authority up to the policy limits. Instead, Diericks asked for and




                                      - 12 -
received approval to settle for $790,000 on May 21, 2015. Diericks then

waited until June 5, 2015 and only offered $630,000 to settle the case.

      Defendants’ expert David Cooper opined that Wausau’s overall

conduct “demonstrated an arbitrary and indifferent disregard for the

interests of the insured.” Cooper summarizes the reasons for his opinion:

     [Wausau’s] conduct of the settlement negotiations evidenced a
     state of mind that promoted its own financial interest at the
     expense of its insured's interests. It repeatedly rejected, or
     failed to meet, reasonable offers to settle, offers that were
     within the policy limit. It secreted adverse liability memos in its
     file, pretending they did not exist. It engaged in undue delay in
     making an offer of the policy limit, delaying said offer until the
     day of the jury verdict when it was no longer acceptable. It
     never communicated to the insured, in the form of Mr. Schulte,
     the evaluation and opinions of its, Reliable's, earlier defense
     counsel Lynch and Batalucco, both Liberty personnel/
     employees. Had he possessed them, Mr. Schulte could have
     forcefully used them with Liberty's superiors to Mr. Diericks.
     When a High/Low of $800,000/$1.1 million dollars would have
     settled as to Reliable it failed to agree to the $800,000 Low
     figure, which was well within the policy limit. An additional
     "indicator" of bad faith per the Commercial Union . . . decision is
     that it failed to heed the advice of its defense counsel, early on,
     that the case warranted settlement authority of $750,000. The
     same may be said during the trial when Joslin raised his
     estimate of a verdict up to $3.0 million, and after Ushe's swan
     dive on the stand, Diericks had revised his percentage of
     liability likely against the insured up to 50%. No one acted on
     this lining up of the constellations, when the judge was urgently
     advising them to pay the policy at a time when there was a one
     week break in the trial.




                                    - 13 -
Cooper concludes, “it is rare in a Bad Faith case to have five (5) of the

Commercial Union twelve indicators that so clearly fit the facts. This is

such a case.” (Cooper Opinion Letter, p. 30)

      Defendants’ insurance expert Jeffrey M. Posner also expresses the

opinion that Wausau was reckless toward its insured:

      For the reasons stated above, it is my expert opinion that
      Wausau’s conduct was conduct that is consistent with conduct
      that has breached the duty of good faith and fair dealing under
      the customs, practices and/or standards of the industry.
      Wausau (1) pretty much disregarded every piece of advice that
      suggested the case should be settled and that there was the
      real potential for an excess verdict; (2) disregarded Reliable’s
      demands that the case be settled; and (3) did not seize any of
      the settlement opportunities that were presented even after
      their own trial counsel did not believe the case was winnable
      and Reliable’s assets were at risk.

(Posner Expert Report, p. 16)

      Wausau submits the reports of its damages experts, Timothy

Yessman and John Monnich, which conclude that Wausau acted in good

faith and fair dealing with respect to its insured. (Yessman Expert Report,

pp. 25-26; Monnich Expert Report, p. 9)

      There are many issues of fact as it relates to whether Wausau acted

in bad faith in failing to settle the Holt Litigation within the limits of the

Reliable’s policy. Wausau’s motion for summary judgment on the issue of

its bad faith is denied.


                                        - 14 -
III.   Measure of Damages

       The Michigan Supreme Court has adopted the collectability rule,

which controls the amount of damages recoverable when an insurer is

found liable for bad faith failure to settle. Frankenmuth Mut. Ins. Co. v.

Keeley, 433 Mich. 525; 447 N.W.2d 691, 707-08 (1989), on reh’g, 434

Mich. 1206 (1990), and on reh’g, 436 Mich. 372 (1990). Justice Levin’s

dissent, which was later adopted by the majority on rehearing, reasoned

that the amount of damages an insurer will owe is limited to the value of the

insured’s assets not exempt from legal process.

       Wausau’s expert, Justin Cherfoli, determined that Reliable’s assets

not exempt from legal process as of the date of the judgment is

$1,949,000. This is the number Wausau asks that the court find to

represent the cap on damages as a matter of law.

       Defendants argue that Justice Levin recognized that in determining

the collectability of the insured, evidence of the relevant circumstances

must be considered. In Keeley, Justice Levin instructed that on remand the

trial court should determine the extent of Keeley’s assets not exempt from

legal process, including “his prospects of attaining in the future additional

assets from which the judgment could be collected.” Id. at 564-65. Levin

described this as a compromise that “provide[s] protection for insurers


                                     - 15 -
along the lines of the prepayment rule by precluding collection on the

judgment from the insurer beyond what is or would actually be collectable

from the insured.” Id. at 565. This is an accurate statement of the

measure of damages in bad faith cases where there is an excess

judgment.

      Defendants cite to the deposition of Kevin Lhotak of Reliable, where

he stated that if Wausau prevailed in its declaratory action, “I would hope

that showing good faith that I would be able to structure some type of

payment program to the Plaintiff in that case, to exist and keep my

business open.” (Lhotak dep., p.78). He testified that with some

adjustments, he believed Reliable could pay $500,000 per year toward the

judgment until it was satisfied. Id.

      Defendants’ business valuation expert, Jay Cunningham, set forth his

opinion that “based upon recognized valuation techniques, that the fair

market value of a 100% equity interest in Reliable Transportation

Specialists, Inc., on a controlling, non-marketable basis, was equal to

$7,631,000 at September 30, 2017.”

      The law regarding the measure of damages is settled. There is an

issue of fact as to what Reliable’s collectible assets were on the date of the

judgment. Now, therefore,


                                       - 16 -
     IT IS HEREBY ORDERED that plaintiff’s motion for summary

judgment is DENIED.

     IT IS SO ORDERED.

Dated: October 17, 2018

                                       s/George Caram Steeh
                                       GEORGE CARAM STEEH
                                       UNITED STATES DISTRICT JUDGE



                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                  October 17, 2018, by electronic and/or ordinary mail.

                                  s/Marcia Beauchemin
                                      Deputy Clerk




                                        - 17 -
